Elliott, J.
From the - imperfect record before us, this seems to have been a complaint for an injunction, filed by the appellees against the appellants, in the Warren Circuit Court, to enjoin the collection of certain judgments rendered by a justice of the peace in favor of the appellants.
The record contains an answer of the general denial, and two special paragraphs, and shows that a demurrer was sustained to the latter, and that a change of venue was granted to the Tippecanoe Common Pleas. It also shows a final submission of the cause to the court, aud afmding and final judgment and decree of injunction. But it does not contain a *12copy of the complaint, without which no question is presented by the record’ for the decision of this court. It was incumbent on the appellants to bring to this court a perfect record of the judgment and proceedings of the court below, on which errors could he assigned. The complaint forms a necessary part of the record of a cause, and the record before us contains ample evidence that a complaint was filed in the case, but it is omitted in the record filed by the appellants. In the absence of the complaint, the record filed fails to present any question for the decision of of this court.
J. McCabe, for appellants.
T. A. Hendricks, O. B. Herd and A. W. Hendricks, for appellees.
The judgment is affirmed, with costs.